LUSK, J.
The defendant has appealed from a judgment of conviction of the crime of being an exconvict in possession of a concealable firearm, to wit, a revolver.
*378The only assignment of error is to the court’s denial of defendant’s motion for a directed verdict of acquittal, based on the ground that there was no proof that the revolver was capable of being fired. In State v. Cartwright, this day decided, a case involving the same charge, we held that a pistol in apparently good condition is presumptively operable. That decision rules this case.
The judgment is affirmed.